Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 6, 2021 has been entered.
Currently, Claims 1-30 and 32-33 are pending. Claims 14-30 and 32-33 are examined on the merits. Claims 1-13 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Applicant’s arguments with respect to claim(s) 14-30 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim32 is objected to because of the following informalities: The word “maqui” berry is misspelled in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-30 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 14, the ratio is indefinite because one does not know whether the ratio is a weight to weight ratio or a volume to volume ratio.  There would be different amounts between dry weight and liquid weight.  Please specify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Altaffar et al. (US 2013/0014934 A1) further in view of Faerstein (US 2012/0269868 A1) and Ribnicky et al. (US 2009/0176718 A).
Altaffar et al. teaches a treatment for eye health [0045] comprising natural color concentrated from maqui berry (Claim 3) and omega 3 fatty acid docosahexanoic acid and eicosapentaenoic acid (Claim 14). Eye health would include corneal disease and dry eye of Claims 15 and 16. The amounts are used in food, dietary supplement industries [0032].  Dietary supplements and foods are used daily, at least one time a day. Thus, the limitations of Claims 17-18 are met.

As for concentration, Faerstein teaches a nutritional supplement with omega fatty acids, including eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) for benefiting eye health in the amounts of about 2000 mg of EPA to about 1000 mg DHA [0066].
As for concentration, Ribnicky et al. teaches the therapeutically effective amount of anthocyanin is about 0.001-10 g/kg body weight, where anthocyanins are from maqui berries [0070].  The average body weight of a human is about 60-80 kg; therefore, the range of 100-110 mg is taught.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising omega-3 fatty acids in a range of 2000-280000 mg, maqui berry in a range of 90-110 mg, a ratio of omega-3 fatty acid or esters thereof to maqui berry extract from about 20:1 to about 30:1 of the active agent combination for the following reasons. The reference does teach the composition for treating dry eyes. Faerstein teaches a nutritional supplement with omega fatty acids, including eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) for benefiting eye health in the amounts of 2000 mg of EPA to about 1000 mg DHA [0066].  Ribnicky et al. teaches the therapeutically effective amount of anthocyanin is about 0.001-10 g/kg body weight, where anthocyanins are from maqui berries [0070].  The average body weight of a human is about 60-80 kg; therefore, the range of 90-110 mg is taught.  The   Thus, it would have been obvious to make a concentrated composition containing maqui berry and omega-3 fatty acid docosahexanoic acid and eicosapentaenoic acid for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  “[Where the general conditions of a claim are disclosed in the prior art, if is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention.

Response to Arguments
	Applicant argues that the reference does not teach combination of omega 3 fatty acid and maqui berry because the claim dependencies in the reference document do not include the claimed combinations.


	Applicant argues that the references do not teach omega-3 fatty acids in a range of 2000-2800 mg.
	In response to Applicant’s argument, this limitation is amended.  The new reference Faerstein teaches a nutritional supplement with omega fatty acids, including eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) for benefiting eye health in the amounts of about 2000 mg of EPA to about 1000 mg DHA [0066].  Thus, at least 2000-2800 mg omega-3 fatty acid amount is taught.
	Applicant argues that there is unexpected effect for combining omega-3 fatty acid and maqui berry in the about 20:1 to 30:1 ratio.
In response to Applicant’s argument, the unexpected results in Table 1 is not convincing because there are no data to show that the experimental amounts are commensurate in scope with the amounts claimed.   There needs to be activity for each ingredient and together and standard of deviations for the experimental results.   The percentage of improvement should be graphed to show more than additive effects in order to be convincing that there is synergy/unexpected results.  Please amend.
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655